DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 11/23/2020. Claims 1-28 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of PCT/IB2018/056655 which claims priority of 62/677,957, filed 5/30/2018. The assignee of record is TELEFONAKTIEBOLAGET LM ERICSSON (PUBL). The listed inventor(s) is/are: LU, Chenguang; CEDERHOLM, Daniel; BERG, Miguel; DUQUENNOY, Simon; WIRSTRÖM, Niklas.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/23/2020 & 12/2/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claim 6-9, 15-18, 24-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10-12, 14, 19-21, & 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shattil (US 20150303950 A1, published 10/22/2015; hereinafter Sha).
For Claim 1, Sha teaches a method performed in a cloud environment that performs baseband processing (Sha ¶ 0026 & 0201 [0026] In one aspect of the disclosure, a C-RAN system comprises base transceiver stations that operate solely as radio units (e.g., remote radio heads), while the RAN baseband processing is performed at a central processor within the operator's network. Fronthaul links, such as fiber optic links or wireless links, connect each base transceiver station to the central processor. The centralization of both uplink and downlink baseband processing at the central processor enables many benefits, including allowing the central processor to perform cancellation of the downlink-uplink interference, since the downlink signal is known at the central processor.
[0201] As disclosed with respect to coordinated multipoint systems with a central processor configured to perform cooperative MIMO, the base transceiver stations in a cloud SDR network can be configured to generate simultaneous non-interfering wireless links to serve different UEs with different multiple access techniques (e.g., TDMA, FDMA, CDMA, OFDMA, etc.) and/or different modulation/coding schemes. For example, if the base transceiver stations perform RF processing and the central processor performs just baseband processing, the SDRs can be configured to perform baseband processing. Based on the active UEs in the radio access network and the standard(s) they use for their wireless links, the SDRs implemented by the central processor (such as SDRs in a distributed computing environment) can instantiate virtual base station processes in software, each process configured to perform the baseband processing that supports the standard(s) of its associated UE(s) while utilizing a set of the base transceiver stations within range of the UE(s)), the method comprising: 
(Sha ¶ 0027 Real-time cloud infrastructure (which can be based on an open platform and utilize base station virtualization) enables processing aggregation and dynamic resource allocation, reducing the power consumption and increasing the infrastructure utilization rate. This network architecture is advantageous for LTE-Advanced, which requires tight coordination between neighboring cells, as such coordination is facilitated at the central processor where RAN baseband functions of the base transceiver stations are pooled.) that includes a feature function (Sha ¶ 0026 allowing the central processor to perform cancellation of the downlink-uplink interference); 
communicatively coupling the feature function to receive baseband data from a communication stack function of a second virtualized network node (Sha ¶ 0030 Centralized operation also facilitates sharing of the control signaling, traffic data, and channel state information in the system, which can enable joint processing and scheduling to mitigate inter-cell interference and improve spectral efficiency.
Sha ¶ 0124 With uplink multi-cell reception, the signal from a UE is received by multiple cells and combined); 
receiving, at the communication stack function of the second virtualized network node, a plurality of baseband data (Sha Fig. 11b & Sha ¶ 0193 The SDRs 1151.1-1151.i and 1152.1-1152.j may include local and/or remote computer programs configured to process signals, such as for various physical-layer signal processing, including baseband processing. For example, the SDRs 1151.1-1151.i and 1152.1-1152.j may include one or more programs for performing digital signal processing. One or more of the SDRs 1151.1-1151.i and 1152.1-1152.j may provide control signals to one or more hardware components such as to select, adapt, or otherwise reconfigure signal processing.
Please see screenshot of Sha Fig. 11b below, thank you:

    PNG
    media_image1.png
    350
    472
    media_image1.png
    Greyscale

); 
and providing, via a cloud data distribution system, at least a subset of the plurality of baseband data from the communication stack function of the second virtualized network node to the feature function  of the first virtualized network node (Sha ¶ 0030 enable joint processing and scheduling to mitigate inter-cell interference and improve spectral efficiency.
Sha ¶ 0124 With uplink multi-cell reception, the signal from a UE is received by multiple cells and combined. The UE does not need to be aware of whether multi-cell reception is occurring, so it should have little impact on the radio interface specifications).
For Claim 2, Sha teaches the method of claim 1, wherein the feature function performs at least one of localization estimation or interference analysis (Sha ¶ 0039-0040 [0039] In one aspect of the disclosure, a transceiver employs a channel allocation for a first communication link in a first group of transceivers comprising a first network. A second group of transceivers that is different from the first group but comprises the transceiver reuses the channel allocation for communicating in at least a second communication link. The second group is configured to employ any of various interference-mitigation techniques that permit the reuse of the channel allocation while minimizing co-channel interference with the first network. In some aspects, the second group is configured to employ interference-mitigation techniques that mitigate the effects of co-channel interference in the second link due to transmissions in the first link.
[0040] By way of example, if the channel allocation is for a downlink channel, the second group can perform either or both transmit-side and receive-side spatial multiplexing to cancel interference from transmissions in the first link that could interfere with one or more receivers in the second link. If the channel allocation is for an uplink channel, the second group can perform transmit-side spatial multiplexing to cancel interference from transmissions in the second link that could interfere with receivers employing the first link. The second group can perform either or both transmit-side and receive-side spatial multiplexing to cancel interference due to transmissions in the first link that could interfere with one or more receivers employing the second link.).
For Claim 3, Sha teaches the method of claim 1, wherein the communication stack function performs one or more of modulation, demodulation, coding, decoding, multiple-input and multiple-output (MIMO), beamforming operations, channel estimation, or equalization (Sha ¶ 0096 Unlike conventional MIMO in which all of the transmitting antennas reside on a single device (e.g., a single base station), a cooperative-MIMO transmitting system in accordance with aspects of the disclosure comprises antennas residing on multiple devices (e.g., the base stations 101.1-101.N). The super array processing system 112 coordinates the base stations 101.1-101.N to synthesize an antenna system comprising geographically distributed antennas, which provides superior decorrelation of the transmission paths between transmitting antennas and receiving antennas in the MIMO system. Since MIMO antennas in prior-art systems reside on a single device, the length of the MIMO array is only a few wavelengths, which is usually insufficient for providing the spatial selectivity required to match the spatial multiplexing gain to the number of transmitting antennas. Thus, in prior-art MIMO systems, the rank of the MIMO channel matrix is typically less than its dimension. Adding more antennas to a prior-art MIMO system almost always results in diminishing levels of return with respect to capacity, whereas aspects of the invention solve this problem.
Please also see Sha ¶ 0118, 0122, 0123, thank you).
For Claim 5, Sha teaches the method of claim 1, wherein the plurality of baseband data includes In-phase and Quadrature (IQ) samples that are received from a fronthaul network (Sha ¶ 0105 Propagation effects due to sparse antenna arrays are described in U.S. patent application Ser. No. 09/906,257, which is incorporated by reference in its entirety. When randomly spaced sources (or equivalently, sources transmitting random carrier frequencies) are employed, interference patterns (i.e., superpositions of the transmitted signals) away from the main lobe (i.e., where signals are configured to combine coherently, or in phase) tend to have little variation between minima and maxima, particularly when many sources (or frequencies) are employed.
Sha ¶ 0124 joint transmissions by multiple cells (i.e., base transceiver stations) to a given UE employ the same time and frequency radio resources. Dynamic cell selection provides for selecting a portion of the base station network to serve a particular UE. Furthermore, UE's can be selected for array processing, such as based on a UE's quality of service level. Pre-coding between the cells provides for coherent transmission, which results in in-phase combining at the receiver. With uplink multi-cell reception, the signal from a UE is received by multiple cells and combined. The UE does not need to be aware of whether multi-cell reception is occurring, so it should have little impact on the radio interface specifications.).
For Claim 10, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 11, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 21, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 23, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 4, 13, 22 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha in view of Zhou et al. (US 20180150291 A1, filed 1/25/2018; hereinafter Zho).
For Claim 4, Sha teaches the method of claim 1, Sha does not explicitly teach wherein the communication stack function implements an Internet of Things (loT) radio technology standard that is at least one of: Narrowband loT (NB-loT), Long Term Evolution category M1 (LTE-M), Bluetooth Low-Energy (BLE), ZigBee, Sigfox, LoRa, or IEEE 802.15.4.
However, Zho teaches wherein the communication stack function implements an Internet of Things (loT) radio technology standard that is at least one of: Narrowband loT (NB-loT), Long Term Evolution category M1 (LTE-M), Bluetooth Low-Energy (BLE), ZigBee, Sigfox, LoRa, or IEEE 802.15.4 (Zho ¶ 0030 The BLE device implements a function of the BLE communication protocol stack by using the BLE communication module 103. The BLE communication module 103 and the antenna 104 establish a BLE communication channel for low energy BLE devices. In this case, the low energy BLE devices may initiate a communication connection. When the BLE devices are in a connection state, obtained update data may be transferred to other devices by using a BLE link, so as to complete automatic system update of a low energy device).
Zho and Sha are analogous art because they are both related to network communications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the BLE techniques of Zho with the system of Sha to complete automatic system update of a low energy device (Zho ¶ 0030).
For Claim 13, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 22, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 28, Sha teaches the system of claim 19, further comprising: at least one of an loT or a UE that is communicatively coupled to the communication stack function of the second virtualized network node (Zho ¶ 0030).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190097946 A1, SYSTEM AND METHOD FOR ELASTIC SCALING OF VIRTUALIZED NETWORK FUNCTIONS OVER A SOFTWARE DEFINED NETWORK

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446